Citation Nr: 0512960	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied service connection for PTSD, 
recurrent meningiomas, and an enlarged prostate.  The veteran 
perfected an appeal of these issues.  The veteran's appeal 
was previously for the Board in May 2004, at which time the 
Board denied entitlement to service connection for recurrent 
meningiomas and an enlarged prostate.  However, the Board 
remanded the claim for service connection for PTSD for 
additional development, which has been accomplished.  

In correspondence received at the RO in August 2004, it 
appears that the veteran is attempting to reopen his claim 
for service connection for recurrent meningiomas, due to 
exposure to herbicides.  Because it appears that this newly 
raised issue has not been addressed by the RO, it is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The claim of entitlement to service connection for PTSD 
is not supported by credible corroborating evidence of the 
claimed stressor having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in July 2002, prior to the 
decision on appeal,  the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its May 2003 statement of the case (SOC) and 
October 2004 supplemental statement of the case (SSOC) the RO 
explained the basis for the denial of service connection for 
PTSD.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
medical records, and a VA medical records.  The veteran has 
not alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) (2003).  

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  His 
service personnel records reveal that he received a Vietnam 
Service Medal with two bronze service stars, a Republic of 
Vietnam Campaign Medal, and a National Defense Service Medal.  

Records from a neurological practice of Dr. D.R.B. dated from 
November 1996 to July 2002 show that the veteran received 
services beginning in November 1996 for a brain tumor.  In 
November 1996, in addition to his physical ailments, the 
veteran was diagnosed with adjustment disorder with depressed 
mood.  At that time it was noted the veteran had recently 
lost his wife to cancer and was the sole provider for himself 
and his daughter.  The physician stated that the stress of 
having undergone a recent brain surgery and being told that 
he probably had epilepsy had caused some anxiety.  The 
records continued to include notations of depression.  

Private medical records showing treatment by Dr. S.R.L. dated 
from January 1998 to July 2002 show that the veteran received 
services beginning in January 1998 for a brain tumor, but was 
not receiving psychiatric treatment. 

Records from Dr. J.H.L. dating from December 2000 to March 
2002 reveal treatment for genitourinary symptoms.

On a PTSD questionnaire from June 2002, the veteran reported 
that he was assigned to the 11th Army Calvary, 167th 
Engineering Battalion, 919th Engineering Company.  He stated 
that from July 1967 to 1968 while he was in and around 
Saigon, Loc Ninh, and other places he was stationed he was in 
constant fear he was going to die.  He reported going into 
the jungle and being almost "on top of the enemy."  While 
in the jungle he thought he would be "wiped out."  He 
reported that when he was in and around Loc Ninh there were 
about 1400 men killed an some bodies were still hanging on 
the fences.  He stated that caused him to be sick and not eat 
for 30 days and he lost 30 pounds.  He also indicated that he 
experienced flashbacks, had trouble sleeping at night, and 
could not be in crowded areas.  

In a September 2002 letter from the Veteran's Center, Mr. 
D.J.W., ACSW/LMSW, indicated that after speaking with the 
veteran it was evident that the veteran had been impacted by 
his Army experiences in Vietnam.  He stated that the veteran 
has trust problems, numerous nightmares, intrusive thoughts, 
and difficult with authority.  Mr. D.J.W. stated that the 
veteran has interpersonal relationship issues that have 
impacted his life.  Mr. D.J.W. indicated that the reported 
symptoms are associated with PTSD.  

In the August 2003 statement of the case, the RO noted that 
the veteran's claimed stressors were too general to allow for 
verification.

VA medical records dated from January 2003 to September 2004 
show that the veteran received services beginning in January 
2003, but was not receiving psychiatric treatment.  No 
psychiatric diagnosis was noted on the problem list.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) (2004).  
If the veteran did not engage in combat while in service, or 
if the alleged stressor is not related to combat, 
corroborative evidence of the claimed stressor having 
actually occurred is required.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Analysis

The veteran claims service connection for PTSD as a result of 
combat stressors that he experienced in service.  Although 
his records show he served as a combat engineer, that 
military occupational specialty, in and of itself, does not 
denote participation in combat.  In this regard, the 
veteran's service personnel records do not indicate that the 
veteran served in combat, and he did not receive any combat 
medals or citations.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Here the veteran has reported numerous stressors, but failed 
to provide sufficient detail to allow VA to attempt to verify 
any of them, to the extent that some would be capable of 
verification.  Some of stressors the veteran mentioned are of 
the type that likely cannot be verified, such as seeing dead 
bodies, and being fearful of enemies in the jungle.  The RO 
notified the veteran in the May 2003 statement of the case 
that the information provided was insufficient for stressor 
verification.

Moreover, the medical evidence fails to establish that the 
veteran carries a diagnosis of PTSD.  Treatment records from 
the veteran's neurologist note a diagnosis of adjustment 
disorder and depression.  None of these records mention PTSD, 
or reference his military service as being the cause of his 
psychiatric symptoms.  Rather, these records note the 
veteran's physical ailments as causing or contributing to his 
psychiatric problems. 

The only mention of PTSD was provided by a social worker at 
the Vet Center in September 2002.  However, the social worker 
only noted that the symptoms described by the veteran are 
associated with PTSD, but he did not indicated that the 
veteran has, in fact, been diagnosed with this disorder.  
Moreover, current VA treatment records fail to note 
psychiatric treatment or a diagnosis of PTSD on the problem 
list.

In a May 2004 letter, the RO advised the veteran that 
additional evidence was needed with respect to his PTSD 
claim.  He was asked to submit any additional medical 
evidence and asked to complete authorization forms to release 
evidence of private treatment for his PTSD.  In August 2004 
the veteran provided completed release forms, but 
specifically indicated that these forms were to support a 
claim for service connection for recurrent meningiomas.  No 
reply regarding his PTSD claim was provided.

As noted above, the veteran's claimed stressors are not 
sufficiently specific to verify them, or are not capable of 
verification.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  The Board finds, therefore, 
that the claim for service connection for PTSD is not 
supported by corroborating evidence showing that any of the 
claimed stressors actually occurred.  Moreover, the evidence 
fails to show that the veteran currently carries a diagnosis 
of PTSD provided by a medical professional.  

In the absence of a verified stressor upon which the 
diagnosis of PTSD can be based, the claim of entitlement to 
service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


